Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Appellants seek to appeal the district court’s order accepting in part the recommendation of the magistrate judge and denying relief on their 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Loughlin v. Vance Cty. Dep’t of Soc. Servs., No. 5:14-cv-00219-FL (E.D.N.C. April 1„ 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.